DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20 in the reply filed on 08 April 2021 is acknowledged.  The traversal is on the ground(s) that serious burden is lacking, the examiner has not interpreted the claims in light of the specification, and the claims have a common special technical feature.  This is not found persuasive because, with respect to burden, the non-elected device requires substantially different text searching because it is not limited to the use of wool, nor is it limited to turbulent flows, as required in the elected method. These limitations are merely functional or material worked upon limitations and do not represent positively required limitations. See MPEP 2114, 2115. Likewise, the non-elected method of installing thermal insulation does not require wool or turbulent flows. Additionally, given the above noted patentably distinct subject matter, it is likely that divergent prior art would be required to address each identified invention. For these reasons there would be a serious search and prosecution burden in examination of multiple identified inventions. As to reading the claims in light of the specification, the device of claim 21 requires no more than a chamber with an inlet for a gaseous flow, a wall being opposite the inlet thereby providing the capability of the claimed crossing of flows due to circulation as illustrated in Applicant’s Figure 5. Such a device is known. See Emmons (US 7360719; Figure 1A; chamber 20). As noted above, the use of wool and formation of turbulent flows is not required in the claimed device since an apparatus is only limited to the structure implied by such limitations. Likewise, the non-elected method of installing thermal installation only requires using such a device, and does not require the use of wool or the formation of turbulent flows. Moreover, the common technical feature is the device, which is satisfied by Emmons as set forth above. Thus the claims have been interpreted in light of the specification and there is clearly a lack of a common technical feature which defines over the prior art, i.e. a special technical feature. 
	The examiner agrees that any claims containing the allowable subject matter detailed below will be considered for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Additional limitations which are being interpreted under 35 USC 112(f) may be included here at the examiner’s discretion for clarity of claim interpretation. Such claim limitations are:
i.	Claim 1, “means capable of generating a turbulent gaseous flow”, which has been interpreted as an inlet orifice and equivalents thereof. See Applicant’s published Application (paragraph 65).
ii.	Claim 1, the “device” having the function of performing aeration, which has been interpreted as a chamber and the means capable of generating a turbulent gaseous flow, interpreted as above, and equivalents thereof. See Applicant’s published Application (paragraph 65). The chamber is explicitly recited in claim 1 and thus, as detailed below, it is somewhat unclear how to interpret “equivalents thereof”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional limitations which are not being interpreted under 35 USC 112(f) may be included here at the examiner’s discretion for clarity of claim interpretation. Such claim limitations are:
iii.	Claims 1 and 19-20, “aeration step”, which has not been interpreted under 35 USC 112(f) in view of the recited acts of aeration and subjecting the wool to turbulent flow, which are sufficient to perform the function of aeration.
iv.	Claim 18, “step of melting”, which has not been interpreted under 35 USC 112(f) in view of the recited act of melting, which is sufficient to perform the function of melting.
v.	Claim 18, “fiberizing step”, which has not been interpreted under 35 USC 112(f) in view of the recited act of fiberizing, which is sufficient to perform the function of fiberizing.
vi.	Claim 18, “step of forming a mat”, which has not been interpreted under 35 USC 112(f) in view of the recited act of forming, which is sufficient to perform the function of forming.
vii.	Claim 18, “step of nodulation”, which has not been interpreted under 35 USC 112(f) in view of the recited act of nodulation or grinding, each of which is sufficient to perform the function of nodulation.
viii.	Claim 18, “step of coating”, which has not been interpreted under 35 USC 112(f) in view of the recited act of coating, which is sufficient to perform the function of coating.
ix.	Claim 18, “bagging step”, which has not been interpreted under 35 USC 112(f) in view of the recited act of bagging, which is sufficient to perform the function of bagging.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, as noted above the device has been interpreted under 35 USC 112(f) as a chamber and an inlet orifice, and equivalents thereof. However, the chamber is explicitly recited in claim 1, which makes it unclear how the positive recitation of the chamber affects the scope of the “equivalents thereof”.
	Regarding claim 1, there is no antecedent basis for “the turbulent flow of the carrier gas”.
	Regarding claim 1, the phrase “with entrainment in a direction A and in a direction B . . . so that within the chamber there is at least in one plane perpendicular to the direction A in which the wool entrained in direction A crosses the wool entrained in the direction B” does not make sense in view of the poor grammar. It is unclear if the direction A and direction B relate to the same turbulent flow, and what is meant by a turbulent flow that goes in two opposite directions. There is also no antecedent basis for the wool entrained in the direction A or the wool entrained in the direction B. It is unclear what is entrained in what medium from the claim language “with entrainment”.
	Regarding claim 3, “the profile”, “the mean speeds”, “the flow in the direction A”, “the component of the speed parallel to the direction A” and “the flow in the direction B” lack antecedent basis.
	Regarding claim 4, “the flow in the direction a comprising a recirculation point” lacks antecedent basis. It is entirely unclear what is meant by “recirculation point comprises a shear zone”.
	Regarding claim 5, there is no antecedent basis for “the turbulent flow in the direction A”. It is also entirely unclear how a Reynolds number is associated with a flow through the chamber since it is unclear what dimension of the chamber would be used to calculate the Reynolds number. Rather, the Reynolds number is disclosed as being associated with the flow through the inlet orifice, which naturally has a readily defined dimension to calculate a Reynolds number. See Applicant’s published application (paragraph 54-55).
	Regarding claim 6, there is no antecedent basis for “the turbulent flow in the direction A” and it is unclear how this is obtained by entraining the wool using a first air jet. Moreover, it is unclear how the entraining in claim 6 is related to the entraining in parent claim 1.
	Regarding claim 7, there is no antecedent basis for “the flow of the first air jet at the level of the inlet orifice” or “the level of the inlet orifice”.
	Regarding claim 8, there is no antecedent basis for “the dimensions” or “the cross section” of the inlet orifice.
	Regarding claim 9, there is no antecedent basis for “the dimensions” in line 4 or “the recirculation movements” in line 6. It is also unclear what is meant by “the recirculation movements are multiplied”.
	Regarding claim 11, there is no antecedent basis for “the direction in which the air is injected” or “the air”. It is also unclear why at least one additional air jet is recited when there is no first air jet recited. It is also unclear how the language in parentheses further limits the claim. Does this language have any effect?
	Regarding claim 12, it is unclear if “an additional air jet” refers to each of the at least one additional air jets. There is also no antecedent basis for “the level”. Regarding “the additional air jet or jets” the examiner suggests consistently using “the at least one additional air jet” to improve the claim readability and provide clear antecedent basis by using consistent claim terminology.
	Regarding claims 13-15, it is unclear which of the at least one additional air jets is being referenced by “the additional air jet”. There is also no antecedent basis for “the first air jet”.
	Regarding claims 14, there is no antecedent basis for “the speed” in line 2 or “the mean speed” in line 3, or “the turbulent flow that carries the wool in the direction A” in lines 3-4. Similar problems are found in claims 15-16.
	Regarding claim 15, there is also no antecedent basis for “the ratio”.
	Regarding claim 18, “preferably” in line 6, and “such as” in line 8 are confusing because it is unclear if preferably requires a mat of mineral wool and it is unclear what falls within the scope of the recited “such as” language. It is also unclear what is fiberized, how forming a mat is associated with fiberizing, what is nodulated, what is coated, and what is bagged. It is also somewhat unclear if each of the recited steps is recited in 35 USC 112(f) step-plus-function format, or rather, if the language of melting, fiberizing, forming, nodulation, coating and bagging are positively recited acts.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The claims have not been rejected over prior art. Only the above noted 35 USC 112(b) grounds of rejection are at issue. A proposed listing of allowable claims suggested by the examiner is provided below to correct these issues of clarity. It is believed that proposed new claim 25 has essentially the same scope as Applicant intended for claim 1. Note that the proposed listing cancels the non-elected claims as they are not positively limited to the allowable subject matter detailed below.
	Regarding proposed claim 25, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed step of subjecting the wool to the first turbulent flow such that the first turbulent flow forms a second turbulent flow in an opposite direction, the first and second portions of wool being respectively entrained in the first and second turbulent flows, and the first portion crosses the second portion as claimed. As noted above, it is believed that proposed new claim 25 has essentially the same scope as Applicant intended for claim 1. Emmons (US 7360719) is considered the closest prior art of record. Emmons feeds a stream of carrier gas through an inlet into a chamber to entrain insulating wool in the stream (Figure 1A; column 3, lines 24-38), but does not teach or suggest the above noted allowable subject matter.



DO NOT ENTER
DRAFT ONLY
16/066,740 - GAU: 1745
/MT/ 06 October 2021

1.	(Canceled)

2.	(Currently Amended) The method for preparing an insulating product as claimed in claim [[1]] 25, wherein the wool comprises mineral wool.

3.	(Currently Amended) The method for preparing an insulating product as claimed in claim [[1]] 25, wherein the second turbulent flow travels through a recirculation zone in the chamber 

4.	(Currently Amended) The method for preparing an insulating product as claimed in claim 3, wherein:
	the recirculation zone comprises a recirculation point where the first turbulent flow forms the second turbulent flow,
	the first portion of the wool entrained in the first turbulent flow travels through the chamber, and 
	the second portion of the wool entrained in the second turbulent flow travels in the second direction [[B]] as it travels through the recirculation zone.

5.	(Currently Amended) The method for preparing an insulating product as claimed in claim [[1]] 25, wherein the turbulent stream of carrier gas introduced into the chamber 

6.	(Currently Amended) The method for preparing an insulating product as claimed in claim [[1]] 25, wherein the turbulent stream of carrier gas comprises 

7.	(Currently Amended) The method for preparing an insulating product as claimed in claim 6, further comprising introducing into the chamber through being characterized by a Reynolds number higher than 3000 at the inlet orifice.




8.	(Currently Amended) The method for preparing an insulating product as claimed in claim 6, wherein forming the second turbulent flow comprises selecting a dimension of a cross section of the inlet orifice and a dimension of a cross section of the chamber in a plane of the chamber perpendicular to the first direction [[A]].

9.	(Currently Amended) The method for preparing an insulating product as claimed in claim [[1]] 25, wherein the chamber comprises a cross section S [[Se]] and a length L, both perpendicular to the first direction, wherein S [[Se]] perpendicular to the first direction [[A]] are sufficient to generate a recirculation point in a plane of the chamber, and the length L is short enough that a plurality of recirculation flows are formed at the recirculation point.

10.	(Currently Amended) The method for preparing an insulating product as claimed in claim 8, wherein the wool is aerated inside the chamber of longer than 10 seconds.

11.	(Currently Amended) The method for preparing an insulating product as claimed in claim [[1]] 25, wherein forming the second turbulent flow further comprises introducing into the chamber in a which is at least partially opposite to the first direction or is first direction [[A]].

12.	(Currently Amended) The method for preparing an insulating product as claimed in claim 11, wherein the at least one s the chamber from at least one respective inlet orifice, the at least one being characterized by a Reynolds number higher than 3000.

13.	(Currently Amended) The method for preparing an insulating product as claimed in claim 12, wherein the Reynolds number of the at least one air jet is higher than [[the]] a Reynolds number of the turbulent stream of carrier gas introduced into the chamber.

14.	(Currently Amended) The method for preparing an insulating product as claimed in claim 11, wherein [[the]] a speed of the at least one air jet is higher than [[the]] a mean speed of the first turbulent flow that entrains the first portion of the wool 

15.	(Currently Amended) The method for preparing an insulating product as claimed in claim 11, wherein [[the]] a ratio between [[the]] a speed of the at least one air jet and [[the]] a mean speed of the first turbulent flow that entrains the first portion of the wool 

16.	(Currently Amended) The method for preparing an insulating product as claimed in claim [[1]] 25, wherein [[the]] a mean speed of the first turbulent flow which entrains the first portion of the wool is 

17.	(Currently Amended) The method for preparing an insulating product as claimed in claim [[1]] 25, wherein the chamber is part of a duct or of a pipe.

18.	(Currently Amended) The method for preparing an insulating product as claimed in claim [[1]] 25, further comprising 
	material 
	[[a]] fiberizing [[step]] the raw material to form fibers,
	from the fibers, 
	nodulating the mat, where in nodulating comprises grinding the mat to form nodules or flakes,
	the mat with agents and
	[[a]] bagging [[step]] the nodules or flakes.

19.	(Currently Amended) The method for preparing an insulating product as claimed in claim 18, wherein aerating the wool is performed after nodulating the mat the nodules or flakes [[step]].

20.	(Currently Amended) The method for preparing an insulating product as claimed in claim 18, wherein aerating the wool is performed after [[the]] bagging the nodules or flakes [[step]].

21-24.	(Canceled)









25.	(New) A method for preparing an insulating product based on wool, comprising:
	introducing wool in the form of nodules or flakes into a chamber, and
	aerating the wool, wherein aerating comprises introducing a turbulent stream of carrier gas into the chamber to generate a first turbulent flow of the carrier gas in the chamber such that the first turbulent flow moves in a first direction,
	subjecting the wool to the first turbulent flow such that:
	a first portion of the wool is entrained in the first turbulent flow,
	the first turbulent flow forms a second turbulent flow of the carrier gas which moves in a second direction, the first and second directions being opposite to each other,
	a second portion of the wool is entrained in the second turbulent flow, and
	the first portion of the wool entrained in the first turbulent flow crosses the second portion of the wool entrained in the second turbulent flow in a plane which is perpendicular to the first direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745